MANSFIELD, Circuit Judge
(concurring):
In concurring in Judge Anderson’s carefully considered opinion, I do not disagree with that part of Judge Oakes’ dissent which suggests that the doctrine of forum non conveniens must be administered in a manner that will take into consideration the increased speed of travel, ease of communication and new types of sea transportation associated with the jet and satellite era in which we now live, as well as changing national and international concepts regarding territorial oceanic claims. Even after making due allowance for these new factors, however, I am satisfied that the principles of Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), should they be modified as urged by the dissent, would still mandate an affirmance in this case.
The accident occurred right off the British coast, where the scene may be viewed with relative ease by the English court. The key witnesses are located in England and cannot be subpoenaed to appear in New York. Texaco, on the other hand, will be subject to the jurisdiction of the English courts and the defendants may in England assert claims over against Paracas and Trinity House, which they could not do in New York. Furthermore, the overwhelming majority of the other witnesses and real parties in interest (German, Dutch and Italian) are located much closer to England than to the United States.
With all major indicators thus pointing to England as the logical forum even in this jet age, the plaintiffs should not be permitted to insist upon our retaining jurisdiction merely because of the possibility that our federal courts might interpret general maritime law more favorably to their cause or award more liberal damages to them than would the High Court of England.